Citation Nr: 0843206	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased evaluation in excess of 
20 percent for service-connected residuals of fracture of the 
tibia and fibula with arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from October 1971 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a June 2005 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
a right hip disability, and a right knee sprain.  Because the 
veteran was awarded a complete grant of those benefits, the 
issues of service connection for disabilities of the lumbar 
spine, right hip, and right knee are no longer on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an evaluation in excess of 20 percent 
for his service-connected right ankle disability.  Review of 
the record reveals that the veteran last underwent a VA 
orthopedic examination in June 2003.  The RO afforded the 
veteran another VA examination in May 2006, however he failed 
to report.

During his April 2008 hearing, the veteran testified that his 
right ankle disability has progressively worsened over time.  
He reported that he exhibits pain on range of right ankle 
motion.  He also indicated that the symptoms he suffers as a 
result of his ankle disability have interfered with his 
employment.  Given the circumstances of this case, the Board 
finds that the veteran should be afforded an additional VA 
examination.  A more contemporaneous VA examination is needed 
in order to assess the current severity of the veteran's 
service- connected right ankle disability.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the veteran's claim.  38 C.F.R. § 4.2 (2007).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected right ankle disability.  
All required tests and studies should be 
completed.  The claims folder and a copy 
of this REMAND, must be made available to 
and reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

a.  The examiner should note all relevant 
pathology associated with the veteran's 
service-connected residuals of fracture 
of the tibia and fibula with right ankle 
arthritis.  In particular, the examiner 
should provide the ranges of motion of 
the veteran's right ankle.  

b.  The examiner should specifically note 
whether ankylosis of the right ankle in 
plantar flexion, between 30 to 40 
degrees; or in dorsiflexion, between 0 
and 10 degrees, is shown.

c.  The examiner should note whether the 
veteran's right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right ankle 
repeatedly over a period of time.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the increased rating claim 
for service-connected residuals of 
fracture to the tibia and fibula with 
arthritis of the right ankle, to include 
consideration of whether extra-schedular 
consideration is warranted under 38 
C.F.R. § 3.321.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




